SECOND NON-FINAL OFFICE ACTION
Acknowledgements

1.	This second non-final Office Action addresses broadening reissue U.S. Application No. 17/138,281 (“instant application”).  Examiners find the actual filing date of the instant application is December 30, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	This is a second non-final rejection because some of the new grounds of rejection presented in this action were not necessitated by amendment. As such, final rejection is not proper.
3.	The instant application is a reissue application of U.S. Patent No. 9,216,737, (“‘737 Patent”) issued December 22, 2015 because the instant application claim.
The ‘737 Patent was filed on Dec. 15, 2014 as U.S. Application No. 14/570,321 (“321 Application”), titled “SYSTEM AND METHOD FOR AUTOMATICALLY DETECTING KEY BEHAVIORS BY VEHICLES”.
4.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘737 Patent.
5.	Examiners find parent reissue applications U.S. Application Nos. 15/847,064 and 15/847,390, which are both reissues of the ‘737 Patent.
	U.S. Application No. 15/847,064 (“’064 Application”) filed December 19, 2017 was abandoned after Patent Board Decision (Appeal 2020-005723) mailed November 4, 2020.
U.S. Application No. 15/847,390 (“’390 Application”) filed December 19, 2017, was abandoned after Patent Board Decision (Appeal No. 2020-005727) mailed November 4, 2020.
6.	The ‘737 Patent issued with claims 1-20 (“Patented Claims”). In the amendment filed January 6, 2022 ("JANUARY 2022 CLAIM AMENDMENTS"), claims 1-20 are cancelled and claims 21-37 and 39-41 are added.
7.	Claims 21-37 and 39-41 are pending and examined and are grouped as follows:
claims 21-27; and
claims 28-37 and 39-41.

Priority Claims
8.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 13/446,518 filed Apr. 13, 2012.
9.	Examiners find the instant application does not claim foreign priority.
10.	Because the instant application claims domestic priority to U.S. App. No. 13/446,518, the presumed effective U.S. filing date of the instant application is Apr. 13, 2012.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Objection to the Specification
12.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “object classification data.”
	
Response to Remarks filed January 6, 2022
--Objection to the Specification--
13.	The specification amendment filed January 6, 2022 has been entered. Thus, the objection is withdrawn.
--Application Data Sheet (“ADS”)--
14.	Applicant’s arguments are persuasive. As such, the objection to the ADS is withdrawn.
--Reissue Declaration--
15.	Applicant’s arguments are persuasive. Thus, the rejections are withdrawn.
--35 U.S.C. §101 Rejections--
16.	Applicant’s arguments are persuasive. Thus, the rejections are withdrawn.
--35 U.S.C. §112 Rejections--
17.	As to claim 34, Examiners find that col.7:20-50 of the ‘737 Patent, which is reproduced below, supports the claim limitation “upon determining that the first object has performed a behavior of interest” because it describes how it is determined that the first object has performed a behavior of interest.
	As such, the §112 written description of claims 34-35 is withdrawn as to the limitation pertaining to “determining that the first object has performed a behavior of interest.” However, claims 34-35 are rejected under §112-written description because they depend upon base claim 28, which is rejected under §112-written description for the limitation pertaining to ‘classifying a first object.’
	As to claim 36, Examiners find that col.9:13-20 of the ‘737 Patent, which is reproduced below, describes the claimed “set of map data.” 

    PNG
    media_image1.png
    76
    444
    media_image1.png
    Greyscale

As such, this aspect of the written description rejection is withdrawn. However, claim 36 remains rejected for failing to comply with the written description requirement because it is dependent upon base claim 28.
	As to claim 37, Examiners maintain that the claimed “object classification data” is not described in the specification so that it complies with the written description requirement. Applicant argues that the specification explains how to use various wireless communication techniques to receive data from a remote computing device (see Remarks 26-27).  This argument is not persuasive because it does not address how the specification describes what “object classification data” is nor does it identify an antecedent basis in the specification for the claim term “object classification data.” Thus, this aspect of the written description rejection is maintained.
In addition, claim 37 is rejected for failing to comply with the written description requirement because of its dependency on claim 28, which is rejected under §112-written description for the limitation pertaining to ‘classifying a first object.’

--Rejections over Ernest (USP 7,102,496)—
18.	As to claims 21-27, Applicant argues Ernest does not disclose or make obvious that the first object has performed an action of interest “based on behavior data stored in memory of the vehicle” and based on which road element the vehicle is traveling in the autonomous mode, “wherein the behavior data identifies potential actions of the first object that are to result in a change in control strategy” (see Remarks at 28). Specifically, Applicant asserts Ernest does not disclose ‘behavior data identifying potential actions’ (see Remarks 28-32).
This argument is not persuasive because Ernest discloses an object tracker module (#504) that uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48). Also, Ernest teaches that if system (#100) is currently tracking matching data, the tracked object is updated at #820 of figure 10. In addition, Ernest teaches that if there is no new data with which to update the object, the system (#100) updates the object using previously stored information (#822). As such, Ernest discloses identifying the first object has performed an action of interest (e.g., stationary, overtaking, receding, or approaching; see col.12:56-57) “based on behavior stored in memory of the vehicle” because Ernest’s described action of interest is based on updated position and velocity information of the tracked object, which necessarily requires the storage of previous position and velocity information of the tracked object that is ‘updated’ with the new position and velocity information of the tracked object.
In addition, Ernest teaches object tracking heuristics to support autonomous driving of a vehicle (see col.13:15-col.14:4). Ernest teaches using tracked vehicle 
Thus, Examiners maintain it would have been obvious to one of ordinary skill in the art to modify the system of Ernest to identify whether a first object, which has been classified as a ‘vehicle’ based on received sensor data, has performed a behavior of interest based on: (1) behavior data stored in the memory of the vehicle and (2) which road element the vehicle is traveling in the autonomous mode because Ernest teaches autonomously driving a host vehicle where: (1) the host vehicle path is estimated based on detected velocity and position of a tracked object, which is classified as a ‘vehicle;’ (2) the tracked vehicle locations are used to determine lanes on the road; and (3) the velocity and position data of the tracked vehicle is stored in the host vehicle and used in a scene processing heuristic to facilitate the autonomous driving.
As to claims 28, Applicant argues Ernest does not disclose or make obvious “wherein the controlling the vehicle in autonomous mode includes selecting a driving setting based on a type of the vehicle” (see Remarks 30-34).
This argument is not persuasive because Examiners maintain that although Ernest does not specifically disclose “wherein controlling the vehicle in the autonomous mode includes selecting a driving setting based on the type of vehicle,” Ernest teaches vehicle characteristics (fig. 6, #712) as an input to the driver warning decision heuristic (#720). Ernest also teaches vehicle-based sensor data (#303) can include performance data related to the vehicle (#102) (braking capacity, maneuverability, acceleration, acceleration capacity, velocity, velocity capacity, etc.) and any other attributes relating to the vehicle (#102) that are potentially useful to the system (#100) (see col.10:23-41). Because Ernest teaches using ‘any other attributes relating to the vehicle (#102) that are potentially useful to the system (#100)’ as an input to the driver warning decision heuristic, it would have been obvious to one of ordinary skill in the art to input the type of vehicle that is being controlled (e.g., a large or a small vehicle), which is indicative of the controlled vehicle’s  attendant braking capacity, maneuverability, acceleration, acceleration capacity, velocity, velocity capacity, etc., and set the autonomous driving mode accordingly.
--Double Patenting Rejections--
19.	The double patenting rejections over USP8700251, USP8935034, and USP8589014 is withdrawn because the limitation “wherein the first object is classified based on the received sensor” of independent claim 21 and “altering…based on…a classification of the first object” of independent claim 28 are patentably distinct from the conflicting claims.


Claim Rejections - 35 USC § 251 – New Matter
20.	Claim 37 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: “object classification data.”

Claim Rejections - 35 USC § 112
21.	Claims 21-37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 21-27 require a computer (e.g., “one or more computing devices”) to classify “[a] first object…based on received sensor data.” Claim 24 (which depends from claim 21) requires the first object to be “classified as a vehicle.”
	Claims 28-37 and 39-41 require a computer (e.g., “one or more computing devices”) to alter “at least one of a position, heading, speed, or acceleration of the vehicle operating in autonomous mode based on…a classification of the first object.”
	When a human is driving a vehicle, she sees “objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.” (see col.5:18-20). The human driver’s thought process with respect to a detected object depends, of course, upon what the detected object is. If a human driver sees “a sign 
	The classifying function recited in claims 21-41, without the computer, amounts to normal human perception/judgement that would be employed when a human driver navigates a vehicle. The specification may convey possession of Applicant’s idea to computerize a human driver’s classification of detected objects via the computer (#110), but the specification does not convey the necessary steps of a program to perform such a classification of detected objects.
	The functional diagram depicted in Figure 1 shows, schematically, a database (#137) containing “[o]bject [d]ata” and “classification data,” but there is no discussion in the specification as to what is meant, even generally, by “object data” and “classification data.” The flow chart depicted in Figure 7 does not mention “object data” or “classification data” but instead only includes a block (#720) labeled as “Identify classification and state of each detected object.”
	The specification does say that “the computer 110 may classify [a detected] object based on the data received by vehicle 101’s sensors” and that, “[f]or example, the sensor data could be used to classify objects as being pedestrian, a bicycle or vehicle” (see col.9:4-7). However, Examiners maintain that the raw sensor data received by the computer (#110) would require additional computer processing to 
As to claim 37, this claim depends on claim 28 and claims “receiving a set of object classification data from a remote computing device; and updating the stored object classification data with the received object classification data,” which must be performed by a computer. However, missing here is an explanation as to how the computer performs this function or achieves the desired result of the claimed function. Specifically, missing from the specification is the algorithm or logic flow which would convey possession of the computer being programmed to do so at least in the steps of accessing, by one or more computing devices, object classification data.
More specifically, the stated of support under 37 CFR §1.173 for new claim 37 is the same as the state support for claim 36. For the same reasons stated for claim 36, the support for claim 37 is insufficient because figures 1, 7, col.5:1-11, col.9:52-col.10:3, col.10:14-17, and col.10:58-col.11:49 do not describe algorithm or logic flow which would convey possession of the computer being programmed to do so at least in the step of “receiving a set of object classification data from a remote computing device and updating stored object classification data with the received data.” In addition, Examiners do not find a description of the “object classification data.”

22.	Claims 21 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	As to claim 21, the phrase “a change in control strategy” in the limitation “wherein the behavior data identifies potential actions of the first object that are to result in a change in control strategy” is indefinite because it is unclear whether the control strategy being changed is the control strategy of the phrase “autonomous mode in accordance with a control strategy” or some other control strategy.
	In the interest of compact prosecution, “a change in control strategy” will be interpreted as “a change in the control strategy,” which makes the antecedent basis of this phrase the “control strategy” of the phrase “autonomous mode in accordance with a control strategy.”
	As to claim 37, Examiners cannot ascertain the metes and bounds of the claim term “object classification data” because it is not described in the ‘737 Patent. In the interest of compact prosecution, Examiners interpret “object classification data” as data on whether the object is a vehicle or some other object.

35 U.S.C. 102/103 Rejections
23.	Claims 21-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006).
	--Claim 21--
As to the limitation “controlling, by one or more computing devices, a vehicle operating in an autonomous mode in accordance with a control strategy,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600), which 

    PNG
    media_image2.png
    258
    447
    media_image2.png
    Greyscale

As to the limitation “receiving, by one or more computing devices, sensor data indicating a detection of a first object,” this limitation is disclosed at col.9:1-12 because system (#100) includes the use of a forward-looking sensor to assign potential threats used to autonomously drive the vehicle. As such, Ernst’s system reads on this limitation because the system receives sensor data via the feedback system whereby the feedback system’s assignment of potential threats (e.g., following too closely) necessarily detects a first object (i.e., the object following too closely) via the use of a sensor.
Ernest discloses “identifying, by one or more computing devices, that the first object has performed an action of interest based on behavior data stored in memory of the vehicle and based on which road element the vehicle is traveling in the autonomous mode, wherein the first object is classified based on the received sensor data” because Ernest discloses an object tracker module (#504) that uses an object tracker heuristic to track large objects with respect to position and based on behavior stored in memory of the vehicle” because Ernest’s described action of interest is based on updated position and velocity information of the tracked object, which necessarily requires the storage of previous position and velocity information of the tracked object that is ‘updated’ with the new position and velocity information.
In addition, Ernest discloses that the identification that the first object has performed an action of interest “based on which road element the vehicle is traveling in the autonomous mode” because Ernest teaches scene detector module (#508) that uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road, i.e., the claimed “road element” (see second scene detection heuristic described at col.13:25-31).
Ernest also discloses “the first object is classified based on the received sensor data” because Ernest teaches object classifier module (#506) sends object classification data to a scene detector module (#508) applying one or more scene detection heuristics (see col.12:61-63). Ernest teaches the scene detector module (#508) can process the detected objects (large and small, vehicles and non-vehicles) and from this data predict the possible roadway paths that the vehicle might take (see 
As to the limitation “based on the identification, altering the control strategy of the vehicle operating in the autonomous mode by the one or more computing devices,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600) identifies lane changes/merges in front and behind the vehicle and changes the speed of the vehicle (i.e., ‘alters the control strategy’).
If it is found that Ernest’s second example of a scene detection heuristic does not specifically anticipate the claimed “identifying, by one or more computing devices, that the first object has performed an action of interest based on behavior data stored in memory of the vehicle and based on which road element the vehicle is traveling in the autonomous mode, wherein the first object is classified based on the received sensor data,” then it would have been obvious to one of ordinary skill in the art to modify Ernest to do so.
Specifically, Ernest teaches multiple object tracking heuristics to support autonomous driving of a vehicle (see col.13:15-col.14:4). Ernest also teaches using tracked vehicle locations to determine lanes on the road and finely predict the host vehicle’s path (see col.13:30-32).
More specifically, Ernest teaches estimating the path of the host vehicle (#102) by tracking vehicles (#104) in the forward field of view, either individually or in groups, and using the position and trajectory of these tracked vehicles (#104) to determine the path of the host vehicle (#102) (see col.13:59-63).

Thus, it would have been obvious to one of ordinary skill in the art to modify the system of Ernest to identify whether a first object, which has been classified as a ‘vehicle’ based on received sensor data, has performed a behavior of interest based on: (1) behavior data stored in the memory of the vehicle and (2) which road element the vehicle is traveling in the autonomous mode because Ernest teaches autonomously driving a host vehicle where: (1) the host vehicle path is estimated based on detected velocity and position of a tracked object, which is classified as a ‘vehicle;’ (2) the tracked vehicle locations are used to determine lanes on the road; and (3) the velocity and position data of the tracked vehicle is stored in the host vehicle and used in a scene processing heuristic to facilitate the autonomous driving.
--Claim 22--
This claim claims “at least one of the potential actions identified in the behavior data includes changing from travelling on a first road element to travelling on a second road element; and the first road element is a first lane on a roadway, and wherein the second road element is a second lane on the roadway.” Examiners consider the ‘potential action’ of this limitation to be a mere lane change, which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10).

--Claim 23--
Ernest discloses the limitation “wherein altering the control strategy of the vehicle comprises positioning the vehicle relative to the first object in a predefined manner” because Ernest teaches the feedback subsystem (#600) autonomously drives the vehicle in response to an assessed potential threat and the potential threats are assigned to several predefined categories such as, e.g., (1) no threat, (2) following too closely, (3) collision warning, and (4) collision imminent (see col.9:4-7).
--Claim 24--
Ernst does not specifically disclose “altering the control strategy of the vehicle comprises having the vehicle change from travelling in a first lane of traffic to travelling in a second lane of traffic.” However, Ernst teaches assigning potential threats to a feedback subsystem and autonomously driving the vehicle in response to the potential threat, including but not limited to identified lane changes/merges behind/in front of the vehicle (see col.9:1-12). Thus, it would have been obvious at the time the invention was made to autonomously drive the vehicle from one lane to another in response to an identified lane changes/merges behind/in front of the vehicle to prevent a collision.
--Claim 25--
Claim 25 depends upon base claim 21 and claims “wherein altering the control strategy of the vehicle comprises altering at least one of a position, heading, speed, or acceleration of a vehicle,” which is disclosed by Ernest because Ernest teaches estimating the path of the host vehicle (#102) by tracking vehicles (#104) in the 
--Claim 26--
Claim 26 depends upon base claim 21 and claims “wherein the first object is classified as a vehicle,” which is disclosed by Ernest because Ernest teaches object classifier module (#506) sends object classification data to a scene detector module (#508) applying one or more scene detection heuristics (see col.12:61-63). Ernest teaches the scene detector module (#508) can process the detected objects (large and small, vehicles and non-vehicles) and from this data predict the possible roadway paths that the vehicle might take (see col.12:63-65). 
--Claim 27--
This claim depends upon claim 26 and claims “wherein identifying that the first object has performed an action of interest further comprises determining that the first object has changed from travelling on a first road element to travelling on a second road element on a roadway,” Examiners consider the “action of interest” of this limitation to be, e.g., a mere lane change, which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10).
--Claim 28--
As to the limitation “controlling, by one or more computing devices, a vehicle operating in an autonomous mode,” this limitation is disclosed at col.9:1-12 because 
As to the limitation “receiving, by one or more computing devices, sensor data indicating a position of a first object external to the autonomous vehicle,” this limitation is disclosed at col.9:1-12 because system (#100) includes the use of forward-looking sensor to assign potential threats used to autonomously drive the vehicle. As such, Ernst’s system reads on this limitation because the system receives sensor data via the feedback system whereby the feedback system’s assignment of potential threats (e.g., following too closely) necessarily detects a position of a first object external to the autonomous driving vehicle (i.e., the object following too closely) via the use of a sensor. Also, Ernest discloses the object tracker module (#504) uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48).
As to the limitation “comparing the received sensor data with map data stored in the memory of the vehicle,” this limitation is disclosed at col.13:46-63 because the system (#100) uses a heuristic that combines the radar image with a map database to estimate the path of the vehicle. Ernest teaches the estimated path of the host vehicle (#102) can be determined by tracking vehicles (#104) and using the position and velocity of the tracked vehicles (#104) to determine the path of the host vehicle (#102).

    PNG
    media_image3.png
    341
    442
    media_image3.png
    Greyscale

Ernest discloses “determining, by one or more computing devices, based on comparing the received sensor data with the stored map data, that the first object has travelled from a first road element to a second road element” because Ernest discloses an object tracker module (#504) that uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48). Also, Ernest teaches that if system (#100) is currently tracking matching data, the tracked object is updated at #820 of figure 10. In addition, Ernest also teaches that if there is no new data with which to update the object, the system (#100) updates the object using previously stored information (#822). As such, Ernest discloses the identification “that the first object has travelled from a first road element to a second road element” (e.g., stationary, overtaking, receding, or approaching; see col.12:56-57) “based on comparing the received sensor data with the stored map data” because Ernest’s ‘lane change’ identification is based on updated position and velocity information of the tracked object, which necessarily requires the storage of previous position and velocity 
In addition, Ernest teaches scene detector module (#508) that uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road, i.e., the claimed “road element” (see second scene detection heuristic described at col.13:25-31).
As to the limitation “altering, by one or more computing devices, at least one of a position, heading, speed, or acceleration of the vehicle operating in the autonomous mode based on the determination that the first object has travelled from the first road element to the second road element and a classification of the first object,” Ernest discloses this limitation for the following reasons. Ernest teaches the feedback subsystem (#600) identifies lane changes/merges in front and behind the vehicle and changes the speed of the vehicle (i.e., ‘alters the control strategy’) (see col.9:1-12). Ernest teaches object classifier module (#506) sends object classification data to a scene detector module (#508) applying one or more scene detection heuristics (see col.12:61-63). Ernest teaches the scene detector module (#508) can process the detected objects (large and small, vehicles and non-vehicles) and from this data predict the possible roadway paths that the vehicle might take (see col.12:63-65). Ernest teaches that in a preferred embodiment, the scene detector module (#508) incorporates user-based attributes, vehicle-based attributes, and/or shared sensor data in assisting in this determination (col.12:66-col.13:2).
 Ernest does not specifically disclose “wherein controlling the vehicle in the autonomous mode includes selecting a driving setting based on the type of vehicle.” However, Ernest teaches vehicle characteristics (fig. 6, #712) as an input to the driver warning decision heuristic (#720). Ernest also teaches vehicle-based sensor data (#303) can include performance data related to the vehicle (#102) (braking capacity, maneuverability, acceleration, acceleration capacity, velocity, velocity capacity, etc.) and any other attributes relating to the vehicle (#102) that are potentially useful to the system (#100) (see col.10:23-41). Because Ernest teaches using ‘any other attributes relating to the vehicle (#102) that are potentially useful to the system (#100)’ as an input to the driver warning decision heuristic, it would have been obvious to one of ordinary skill in the art to input the type of vehicle that is being controlled (e.g., a large or a small vehicle), which is indicative of the controlled vehicle’s attendant braking capacity, maneuverability, acceleration, acceleration capacity, velocity, velocity capacity, etc., and set the autonomous driving mode accordingly.
--Claim 29--
Claim 29 depends upon base claim 28 and claims “wherein the first road element is a first lane of traffic and the second road element is a second lane of traffic,” which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10). Ernest teaches scene detector module (#508) uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road (i.e., the claimed “road element”) (see col.13:25-31).

--Claim 30--
Claim 30 depends upon base claim 28 and claims “wherein altering the at least one of a position, heading, speed, or acceleration of a vehicle operating in autonomous mode comprises positioning the vehicle relative to the first object in a predefined manner,” which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) autonomously drives the vehicle in response to an assessed potential threat and the potential threats are assigned to several predefined categories such as, e.g., (1) no threat, (2) following too closely, (3) collision warning, and (4) collision imminent (see col.9:4-7).
--Claim 31--
Ernst does not specifically disclose “receiving, by the one or more, computing devices, a request to navigate between a first location and a second location, and autonomously navigating, by the one or more computing devices, the vehicle along a path between a first location and second location, wherein altering at least one of the position, heading, speed, or acceleration of the vehicle occurs while the vehicle is travelling along the path.” However, Ernst teaches assigning potential threats to a feedback subsystem and autonomously driving the vehicle in response to the potential threat, including but not limited to identified lane changes/merges behind/in front of the vehicle (see col.9:1-12). Thus, Ernest discloses navigating along a path between a first location and a second location (i.e., autonomous driving) and it would have been obvious at the time the invention was made to autonomously drive the vehicle from one lane to another in response to identified lane changes/merges behind/in front of the vehicle to prevent a collision.
--Claim 32--
Claim 32 depends upon base claim 28 and claims “determining a relative position of the vehicle operating in the autonomous mode with respect to each of one or more selected objects.” Ernest discloses this limitation because Ernest teaches autonomous driving with external sensor data (#201), which include object sensor data (#203) wherein object sensor data (#203) include position, velocity, acceleration, height, thickness, and other attributes of the object (see col.10:9-15). Examiners consider Ernest’s disclosed position to necessarily be a “relative position” because it is the position relative to the host vehicle.
As to the limitation “associating each of the one or more selected objects with a road graph element of a roadway based on the relative position of the vehicle,” Ernest discloses this limitation because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10). Ernest teaches scene detector module (#508) uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road (see col.13:25-31). Thus, Ernest discloses associating the tracked vehicle (i.e., “object”) with the lane of a roadway (i.e., “road graph element”) based on the position of the tracked vehicle with respect to the host vehicle.
--Claim 33--
Ernest discloses “determining that the first object has performed a behavior of interest” because Ernest teaches identifying the first object has performed a 
--Claims 34-35--
Ernest does not specifically disclose “upon determining that the first object has performed a behavior of interest, transmitting data to a remote computing device that identifies a state of the first object, wherein the data that identifies the state of the first object includes at least one of position, speed, acceleration or heading.” However, Ernest teaches information sharing subsystem (#400) provides a mechanism for the host vehicle (#102) to receive potentially useful information from outside the host vehicle, as well to send information to sensor systems outside the host vehicle (see col.6:55-59). Ernest teaches the host vehicle (#102) can share information (e.g., velocity, acceleration, and other position and motion-related information) with a foreign vehicle (#402). Ernest also teaches vehicles to share information with each other on several levels and at the same time: (a) within the vehicle between active subsystems; (b) between the vehicle and other "foreign" vehicle systems; (c) between the vehicle and external environment and infrastructure such as electronic beacons, signs, etc.; and (d) between the vehicle and external information sources such as cell networks, the internet, dedicated short range communication transmitters, etc. (see col.5:25-48). Thus, it would have been obvious for one of ordinary skill in the art to transmit the sensed position/velocity data of the tracked vehicle to a ‘foreign’ vehicle system (i.e., “the remote computing device”), which necessarily includes a computing device to facilitate collision avoidance.

--Claim 36--
Ernest does not specifically disclose “receiving a set of map data from a remote computing device; and updating the stored map data with the received map data.” However, Ernest teaches information sharing subsystem (#400) provides a mechanism for the host vehicle (#102) to receive potentially useful information from outside the host vehicle, as well to send information to sensor systems outside the host vehicle (see col.6:55-59). Ernest also teaches vehicles sharing information with external information sources such as cell networks, the internet, dedicated short range communication transmitters, etc. (see col.5:25-48).
Ernest teaches scene detection heuristics used in the autonomous driving of the host vehicle that combines scene data with a radar image with data from a Global Positioning System (GPS) with a map database and/or vision system (see col.13:50-53). Ernest teaches the GPS system uses the map database to predict the roadway ahead, while the vision system would actively track the lane lines, etc., to predict the travel lane ahead (see col.13:55-58). Thus, it would have been obvious for one of ordinary skill in the art to receive GPS data (i.e., “map data”) from a remote computing system (e.g., via a cell network or the internet) and update Ernest’s described map data base with the received GPS data to determine the driving path of the host vehicle.
--Claim 37--
Ernest does not specifically disclose “receiving a set of object classification data from a remote computing device; and updating stored object classification data with the received set of object classification data”. However, Ernest teaches information sharing subsystem (#400) provides a mechanism for the host vehicle (#102) 
--Claim 39--
Ernest does not specifically disclose “wherein controlling the vehicle in autonomous mode includes selecting a driving setting based on a type of cargo of the vehicle.” However, Ernest teaches vehicle characteristics (fig. 6, #712) as an input to the driver warning decision heuristic (#720). Ernest also teaches

    PNG
    media_image4.png
    342
    434
    media_image4.png
    Greyscale


--Claim 40--
Ernest discloses “wherein controlling the vehicle in autonomous mode is based on passenger input and whether the autonomous mode is fully autonomous” because Ernest teaches selection-based attributes such as the user set desired threat sensitivity for warnings (see col.6:33-36). Another disclosed selection-based attribute could include, e.g., braking level preference (see col.10:38). Ernest also teaches incorporation of heuristics that fully utilize user-based attributes to reduce the nuisance alarms in threat assessment (see col.9:40-50). Thus, Examiners consider the Ernest’s user-set desired sensitivity for warnings to read on the claimed “passenger input.”
In addition, Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102), change the speed of the vehicle (#102), identify lane changes/merges in front and behind the vehicle (#102), issue warnings regarding front and rear collisions, provide night vision to the user, and other desired functions (see col.9:8-12). As such, Ernest’s discloses controlling the vehicle based on e.g., user-set threat sensitivity or braking level preference (i.e., “passenger input”) and whether the feedback subsystem (#600) is autonomously driving the vehicle (i.e., “whether the autonomous mode is fully autonomous”).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006) in view of Rubin (US 8,780,195 filed Aug. 31, 2011).
Ernest does not specifically disclose “wherein altering at least one of the position, heading, speed or acceleration of the vehicle operating in the autonomous mode is done according to remote telemetry driving control of the vehicle.” However, Rubin teaches system and methods of remote controlling near autonomous or fully autonomous vehicles using machine-based object/even recognition (see col.1:19-24). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the autonomous driving system of Ernest so that the remotely driven vehicle can be moved to safety in response to a hazard.









Conclusion
25.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992